Mr. Justice Phillips. If the deed was the only point to be considered it would have to be held that it conveyed all the interest that Wingard had in the wheat crop and a parol reservation of a crop growing on the land would not be valid and binding. Before the execution of the deed the relation of landlord and tenant existed as to one-half interest in the crop. The conveyance of the undivided one-half interest in the land did not change the relation that existed between Wingard and Carter as to one-half interest owned by Carter which he had leased to Wingard. It is clear that before the conveyance, the amount of rent to be paid to Carter for his one-half interest was one-sixth of the crop as his rent, and while a parol reservation would not be valid, a license by parol may be given to remove a crop from the land owned by the licensor, and the conversation between plaintiff and defendant may be considered as a license to the defendant to remove the crop, and he acting on that license and severing the crop before the revocation of the license by the plaintiff, which he may have done at his pleasure, the right of revocation ceased when the crop was severed from the soil. It is held in Powell v. Rich, 41 Ill. 466 : “ It is true that the owner may license a party by parol to enter and remove growing crops, and if acted upon and they are reduced to possession and removed, the title will vest in the party acting under the license.” And the evidence shows the severance of the crop before a revocation of the license. Again, while one tenant in common may bring trover to recover the value of his interest in a crop converted by his co-tenant, when such action is bropght in trover it is a recognition of the relation that exists between them. This action is brought to recover the value of one-sixth of the crop, plaintiff claiming one-third thereof. By asserting a claim for rent, he recognized the existence of the relation between himself and defendant of landlord and tenant, and recognizing that relation, the only remaining question is as to the amount of rent to be paid. If the relation of landlord and tenant existed as to one-half interest in the crop, it grew out of a conversation between the plaintiff and defendant at the time of the execution and delivery of the deed, and that conversation did not in any manner seek to change the amount of rent from that which had been theretofore paid, and the amount previously paid was one-sixth of the crop. The defendant, therefore, having delivered the portion of the crop to which plaintiff was entitled, the plaintiff had no right of recovery against him and it was not error in the court to so find. The judgment is affirmed. Judgment affirmed.